ORDER
By Order issued November 1, 2006, no award was granted because of the claimant’s alleged contributory misconduct. The claimant appealed.
Upon further review of the record in this case, the Court finds no indication of any misconduct on the part of the claimant. She was in fact an innocent victim of crime. Therefore, an award in the sum of $2,919.44 is hereby granted for payment of her medical and dental expenses, as well as relocation costs. Should the claimant later submit documentation of any additional unreimbursed allowable expenses relating to the incident giving rise to this claim, those expenses will be reviewed by the Court at that time.